
	
		III
		111th CONGRESS
		2d Session
		S. RES. 485
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Akaka (for himself
			 and Mr. Enzi) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2010 as Financial
		  Literacy Month.
	
	
		Whereas according to the Federal Deposit Insurance
			 Corporation, at least 25.6 percent of households in the United States, or close
			 to 30,000,000 households with approximately 60,000,000 adults, are unbanked or
			 underbanked and, subsequently, have missed opportunities for savings, lending,
			 and basic financial services;
		Whereas according to the 2009 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 41
			 percent of adults in the United States, or more than 92,000,000 adults living
			 in the United States, gave themselves a grade of C, D, or F on their knowledge
			 of personal finance;
		Whereas according to the National Bankruptcy Research
			 Center, the number of personal bankruptcy filings reached 1,410,000 in 2009, a
			 32 percent increase from 2008 and the highest number since 2005;
		Whereas the 2009 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that the percentage of workers
			 who were very confident about having enough money for a
			 comfortable retirement decreased sharply, from 27 percent in 2007 to 18 percent
			 in 2008 to 13 percent in 2009, the lowest since the question was first asked in
			 the survey in 1993, and representing a 50 percent decline in worker confidence
			 since 2007;
		Whereas according to a 2009 Flow of Funds
			 report by the Federal Reserve, household debt stood at
			 $13,600,000,000,000;
		Whereas according to the Department of Labor, only 43
			 percent of people in the United States have calculated how much they need to
			 save for retirement;
		Whereas according to the 2009 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 26
			 percent, or more than 58,000,000 adults, admit to not paying all of their bills
			 on time;
		Whereas according to the 2009 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling,
			 1/3 of adults in the United States, approximately
			 72,000,000 adults, report that they have no savings and only 23 percent of
			 adults in the United States are now saving more than they did a year ago
			 because of the current economic climate;
		Whereas according to the 2009 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, less than
			 1/2 of adults keep close track of their spending, and
			 nearly 16,000,000 adults do not know how much they spend on food, housing, and
			 entertainment, and do not monitor their overall spending;
		Whereas the number of adults keeping close track of their
			 spending has not improved since 2007;
		Whereas according to the sixth Survey of the States 2009:
			 Economic, Personal Finance, and Entrepreneurship Education in Our Nation’s
			 Schools, conducted by the Council for Economic Education, only 21 States
			 require students to take an economics course as a high school graduation
			 requirement, and only 19 States require the testing of student knowledge in
			 economics;
		Whereas according to the sixth Survey of the States 2009:
			 Economic, Personal Finance, and Entrepreneurship Education in Our Nation’s
			 Schools, conducted by the Council for Economic Education, only 13 States
			 require students to take a personal finance course either independently or as
			 part of an economics course as a high school graduation requirement;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing finances and building wealth;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress found it important to
			 coordinate Federal financial literacy efforts and formulate a national
			 strategy; and
		Whereas, in light of that finding, Congress passed the
			 Financial Literacy and Education Improvement Act of 2003 (Public Law 108–159;
			 117 Stat. 2003) establishing the Financial Literacy and Education Commission
			 and designating the Office of Financial Education of the Department of the
			 Treasury to provide support for the Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2010 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
